Exhibit 99.1 [Graphic Omitted] NASDAQ: WASH Contact:Elizabeth B. Eckel Senior Vice President, Marketing Telephone:(401) 348-1309 E-mail:ebeckel@washtrust.com Date:April 21, 2010 FOR IMMEDIATE RELEASE Washington Trust Reports Significant Increase in First Quarter 2010 Earnings Westerly, Rhode Island…Washington Trust Bancorp, Inc. (NASDAQ Global Select; symbol: WASH), parent company of The Washington Trust Company, today announced first quarter 2010 net income of $5.2million, or 32cents per diluted share, compared to first quarter 2009 net income of $2.7million, or 17cents per diluted share.Included in first quarter 2009 earnings were impairment losses on investment securities totaling $2.0million ($1.3million after tax; 8cents per diluted share.) Selected first quarter 2010 developments: · Net interest income increased by $1.1million, or 6%, from the fourth quarter of 2009 and by $2.0million, or 13%, from the first quarter of 2009, reflecting improvement in the net interest margin. · Wealth management revenues for the first quarter of 2010 were $893thousand, or 16%, higher than first quarter 2009.Assets under administration increased by 3% in the quarter and by 32% in the last twelve months. · Loan growth was modest at $18million, or 1%, in the first quarter of 2010, with commercial loan growth of $14million.In the last twelve months, commercial loans have grown by $90 million, or 10%.This was offset in part by a $28 million decline in residential mortgage balances in the last twelve months, reflecting continued weakness in the economy and housing markets. · Total in-market deposits grew by $43million, or 2%, in the first quarter of 2010, due largely to increases in time deposits.In-market deposits have increased by $151million, or 9% from March31, 2009. · Nonperforming assets amounted to $27.5million, or 0.95% of total assets, at March31, 2010 down from $30.5million, or 1.06% of total assets, at December31, 2009.Total loans 30 days or more past due stood at $30.1million at March31, 2010, down by $1.5million in the first quarter. John C. Warren, Washington Trust Bancorp, Inc.’s Chairman and Chief Executive Officer, stated “We are pleased with our first quarter results, however we remain cautious about what lies ahead in 2010.” -M O R E- Washington Trust Page Two, April21, 2010 Net Interest Income Net interest income for the first quarter of 2010 increased by $1.1million, or 6%, from the fourth quarter of 2009 and $2.0million, or 13%, from the first quarter last year.The net interest margin (annualized tax-equivalent net interest income as a percentage of average earning assets) for the first quarter of 2010 was 2.78%, up by 22basis points from the fourth quarter of 2009 and by 39basis points from the first quarter of 2009.These results are due in large part to lower funding costs, as indicated by a 66basis point decline in the cost of interest-bearing liabilities from the first quarter of 2009.First quarter of 2010 net interest income was also favorably impacted by loan prepayment penalty and other fee income of $377thousand (5 basis points of net interest margin) compared to $65thousand (1 basis point of net interest margin) in the first quarter of 2009. Noninterest Income Wealth management revenues for the first quarter of 2010 increased by $893thousand, or 16%, from the first quarter last year.Assets under administration totaled $3.9billion at March31, 2010, up by $131million, or 3%, from December31, 2009.The first quarter 2010 increase in assets under administration reflected net market value appreciation and income of $96million and net client cash flows of $35million.Wealth management related fees from sources that are not primarily derived from the value of assets under administration, including financial planning fees, commissions and other services, declined by $161thousand, or 47%, from the fourth quarter 2009 due largely to lower commissions earned on annuity and insurance contracts. Net gains on loan sales and commissions on loans originated for others for the first quarter of 2010 totaled $560thousand, compared to $1.2million in the fourth quarter of 2009 and $1.0million in the first quarter of 2009.The decline in this revenue source was due to lower levels of residential mortgage refinancing and sales activity, which is sensitive to interest rates and the condition of housing markets. Other-than-temporary impairment losses on investment securities amounted to $63thousand in the first quarter of 2010, $679thousand in the fourth quarter of 2009 and $2.0million in the first quarter of 2009. Noninterest Expenses Noninterest expenses for the first quarter of 2010 increased by $1.2million, or 7%, from the first quarter of 2009.Salaries and employee benefits costs, the largest component of noninterest expenses, increased by $1.0million, or 10%, compared to the first quarter of 2009, including the impact of higher staffing levels - M O R E - Washington Trust Page Three, April21, 2010 related to a new branch opened in the fourth quarter of 2009 as well as selected staffing additions in the commercial lending and wealth management areas. Income tax expense amounted to $2.1million for the first quarter of 2010, compared to $1.9million for the fourth quarter of 2009 and $1.1million for the first quarter of 2009.The Corporation’s effective tax rate for the first quarter of 2010 was 29.1%, as compared to 28.7% for the fourth of 2009 and 29.3% for the first quarter of last year. Asset Quality Nonperforming assets (nonaccrual loans, nonaccrual investment securities and property acquired through foreclosure) amounted to $27.5million, or 0.95% of total assets, at March31, 2010, compared to $30.5million, or 1.06% of total assets, at December31, 2009.Nonaccrual loans totaled $24.4million at March31, 2010, down by $3.1million in the first quarter of 2010, reflecting a net decrease of $3.5million in nonaccrual commercial loans and a net increase of $357thousand in nonaccrual residential mortgages.Property acquired through foreclosure or repossession amounted to $2.0million at March31, 2010 and December31, 2009. At March31, 2010, total loans 30 days or more past due amounted to $30.1million, or 1.55% of total loans, down by $1.5million from December31, 2009 and up by $8.0million from March31, 2009.Commercial loan delinquencies amounted to $19.1million, or 1.91% of total commercial loans, at March31, 2010, down by $2.6million in the first quarter of 2010.Total residential mortgage and consumer loan delinquencies amounted to $11.0million, or 1.17% of these loans, at March31, 2010, up by $1.2million in the first quarter of 2010. The decline in nonaccrual loans and delinquencies during the first quarter is partly due to the resolution of a commercial real estate relationship with a carrying value of $2.2million at December 31, 2009.During the first quarter, this credit was settled with a payment of $2.0million and a charge-off of the remaining balance. Loans classified as troubled debt restructurings increased from $10.3million at December 31, 2009 to $12.2million at March31, 2010 as a result of additional restructuring events involving commercial and residential borrowers.The March31, 2010 balance includes $11.1million in accruing status based on management’s assessment of the collectibility of the loan and the borrower’s ability to meet the restructured terms. - M O R E - Washington Trust Page Four, April21, 2010 The loan loss provision charged to earnings amounted to $1.5million for the first quarter of 2010, compared to $2.0million for the fourth quarter of 2009 and $1.7million for the first quarter of 2009.Net charge-offs amounted to $1.2million in the first quarter of 2010.This compares to net charge-offs of $1.0million in the fourth quarter of 2009 and $927thousand in the first quarter of 2009. Overall credit quality continues to be affected by weaknesses in national and regional economic conditions.These conditions, including high unemployment levels, may continue for the next few quarters.Rhode Island’s economy may also be adversely affected by recent weather-related flooding events.Management will continue to assess the adequacy of the allowance for loan losses in accordance with its established policies.The allowance for loan losses was $27.7million, or 1.43% of total loans, at March31, 2010, compared to $27.4million, or 1.43% of total loans, at December31, 2009. Loans Total loans grew by $18million in the first quarter of 2010, with the largest increase in commercial loans. Commercial loans increased by $14million in the first quarter.The residential mortgage portfolio grew by $3million in the first quarter 2010, while consumer loan balances remained essentially flat.Total loans grew by $72million, or 4%, from the balance at March31, 2009, with growth of $90million in commercial loans and $9million in consumer loans offset in part by a $28million decline in residential mortgage loans. Investment Securities The investment securities portfolio amounted to $717million at March31, 2010, up by $25million in the first quarter of 2010, largely due to purchases of debt securities.The investment securities portfolio decreased by $117million from the balance at March31, 2009 primarily due to management’s strategy to not reinvest the proceeds from maturities and pay-downs on mortgage-backed securities.The largest component of the investment securities portfolio is mortgage-backed securities, all of which are issued by U.S. Government agencies or U.S. Government-sponsored enterprises.At March31, 2010, the net unrealized gain position on the investment securities portfolio was $16.9million, including gross unrealized losses of $12.9million.Approximately 94% of the gross unrealized losses on the investment securities portfolio were concentrated in variable rate trust preferred securities issued by financial services companies.During the first quarter of 2010, credit-related impairment losses of $63thousand were charged to earnings on a pooled trust preferred debt security deemed to be other-than-temporarily impaired. – M O R E – Washington Trust Page Five, April21, 2010 Deposits and Borrowings Total deposits amounted to $1.961billion at March31, 2010, up by $38million, or 2%, from December31, 2009 and by $77million, or 4%, from March31, 2009.Excluding out-of-market brokered certificates of deposit, in-market deposits grew by $43million, or 2%, during the first quarter of 2010, with the largest increase in time deposits.Federal Home Loan Bank advances totaled $578million at March31, 2010, down by $29million from the balance at December31, 2009. Dividends Declared The Board of Directors declared a quarterly dividend of 21cents per share for the quarter ended March31, 2010.The dividend was paid on April14, 2010 to shareholders of record on March31, 2010. Conference Call Washington Trust will host a conference call on Thursday, April22, 2010 at 8:30a.m. (Eastern Time) to discuss the Corporation’s first quarter results.This call is being webcast by SNL IR Solutions and can be accessed through the Investor Relations section of the Washington Trust website, www.washtrust.com, or may be accessed by calling (800)860-2442 or (412)858-4600 for international callers.A replay of the call will be posted in this same location on the website shortly after the conclusion of the call.To listen to a replay of the conference call, dial (877)344-7529 and enter Conference ID #: 439477.The replay will be available until 9:00a.m. on May3, 2010. Background Washington Trust Bancorp, Inc. is the parent of The Washington Trust Company, a Rhode Island state-chartered bank founded in 1800.Washington Trust offers personal banking, business banking and wealth management services through its offices in Rhode Island, eastern Massachusetts and southeastern Connecticut.Washington Trust Bancorp, Inc.’s common stock trades on the NASDAQ Global SelectÒ Market under the symbol “WASH”.Investor information is available on the Corporation’s web site: www.washtrust.com. Washington Trust Page Six, April21, 2010 Forward-Looking Statements This press release contains certain statements that may be considered “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.All statements, other than statements of historical facts, including statements regarding our strategy, effectiveness of investment programs, evaluations of future interest rate trends and liquidity, expectations as to growth in assets, deposits and results of operations, success of acquisitions, future operations, market position, financial position, and prospects, plans, goals and objectives of management are forward-looking statements.The actual results, performance or achievements of Washington Trust could differ materially from those projected in the forward-looking statements as a result of, among other factors, changes in general national, regional or international economic conditions or conditions affecting the banking or financial services industries or financial capital markets, volatility and disruption in national and international financial markets, government intervention in the U.S. financial system, reductions in net interest income resulting from interest rate volatility as well as changes in the balance and mix of loans and deposits, reductions in the market value of wealth management assets under administration, changes in the value of securities and other assets, reductions in loan demand, changes in loan collectibility, default and charge-off rates, changes in the size and nature of Washington Trust’s competition, changes in legislation or regulation and accounting principles, policies and guidelines, and changes in the assumptions used in making such forward-looking statements.In addition, the factors described under “Risk Factors” in Item 1A of our Annual Report on Form 10-K for the fiscal year ended December31, 2009, as filed with the Securities and Exchange Commission, may result in these differences.You should carefully review all of these factors, and you should be aware that there may be other factors that could cause these differences.These forward-looking statements were based on information, plans and estimates at the date of this press release, and Washington Trust assumes no obligation to update forward-looking statements to reflect changes in underlying assumptions or factors, new information, future events or other changes. Supplemental Information – Explanation of Non-GAAP Financial Measures Reported amounts are presented in accordance with U.S. generally accepted accounting principles ("GAAP").Washington Trust’s management believes that the supplemental non-GAAP information, which consists of measurements and ratios based on tangible equity and tangible assets, is utilized by regulators and market analysts to evaluate a company’s financial condition and therefore, such information is useful to investors.These disclosures should not be viewed as a substitute for financial results determined in accordance with GAAP, nor are they necessarily comparable to non-GAAP performance measures which may be presented by other companies. Washington Trust Bancorp, Inc. and Subsidiaries CONSOLIDATED BALANCE SHEETS (unaudited) March 31, December 31, (Dollars in thousands) Assets: Cash and noninterest-bearing balances due from banks $ $ Interest-bearing balances due from banks Other short-term investments Mortgage loans held for sale Securities available for sale, at fair value; amortized cost $700,016 in 2010 and $677,676 in 2009 Federal Home Loan Bank stock, at cost Loans: Commercial and other Residential real estate Consumer Total loans Less allowance for loan losses Net loans Premises and equipment, net Accrued interest receivable Investment in bank-owned life insurance Goodwill Identifiable intangible assets, net Property acquired through foreclosure or repossession, net Other assets Total assets $ $ Liabilities: Deposits: Demand deposits $ $ NOW accounts Money market accounts Savings accounts Time deposits Total deposits Dividends payable Federal Home Loan Bank advances Junior subordinated debentures Other borrowings Accrued expenses and other liabilities Total liabilities Shareholders’ Equity: Common stock of $.0625 par value; authorized 30,000,000 shares; issued 16,079,116 shares in 2010 and 16,061,748 in 2009 Paid-in capital Retained earnings Accumulated other comprehensive income Treasury stock, at cost; 19,185 in 2009 – ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ Washington Trust Bancorp, Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF INCOME (Dollars and shares in thousands, except per share amounts) (unaudited) Three months ended March31, Interest income: Interest and fees on loans $ $ Interest on securities: Taxable Nontaxable Dividends on corporate stock and Federal Home Loan Bank stock 55 72 Other interest income 21 17 Total interest income Interest expense: Deposits Federal Home Loan Bank advances Junior subordinated debentures Other interest expense Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Wealth management services: Trust and investment advisory fees Mutual fund fees Financial planning, commissions and other service fees Wealth management services Service charges on deposit accounts Merchant processing fees Income from bank-owned life insurance Net gains on loan sales and commissions on loans originated for others Net realized gains on securities – 57 Net gains on interest rate swap contracts 68 60 Other income Noninterest income, excluding other-than-temporary impairment losses Total other-than-temporary impairment losses on securities ) ) Portion of loss recognized in other comprehensive income (before taxes) Net impairment losses recognized in earnings ) ) Total noninterest income Noninterest expense: Salaries and employee benefits Net occupancy Equipment Merchant processing costs FDIC deposit insurance costs Outsourced services Legal, audit and professional fees Advertising and promotion Amortization of intangibles Other expenses Total noninterest expense Income before income taxes Income tax expense Net income $ $ Weighted average shares outstanding – basic Weighted average shares outstanding – diluted Per share information: Basic earnings per share $ $ Diluted earnings per share $ $ Cash dividends declared per share $ $ Washington Trust Bancorp, Inc. and Subsidiaries SELECTED FINANCIAL HIGHLIGHTS (unaudited) At or for the Quarters Ended Mar 31, Dec. 31, Sept. 30, June 30, Mar 31, (Dollars in thousands, except per share amounts) Financial Data Total assets $ Total loans Total securities Total deposits Total shareholders’ equity Net interest income Provision for loan losses Noninterest income, excluding other-than-temporary impairment losses Net impairment losses recognized in earnings ) ) ) - ) Noninterest expenses Income tax expense Net income Share Data Basic earnings per share $ Diluted earnings per share $ Dividends declared per share $ Book value per share $ Tangible book value per share – Non GAAP* $ Market value per share $ Shares outstanding at end of period Weighted average shares outstanding – basic Weighted average shares outstanding – diluted Key Ratios Return on average assets % Return on average tangible assets – Non GAAP* % Return on average equity % Return on average tangible equity – Non GAAP* % Capital Ratios Tier 1 risk-based capital % (i) % Total risk-based capital % (i) % Tier 1 leverage ratio % (i) % Equity to assets % Tangible equity to tangible assets – Non GAAP* % (i) – estimated Wealth Management Assets Under Administration Balance at beginning of period $ Net investment appreciation (depreciation) & income ) Net customer cash flows ) ) Balance at end of period $ * - See the section labeled “Supplemental Information – Non-GAAP Financial Measures” at the end of this document. Washington Trust Bancorp, Inc. and Subsidiaries SELECTED FINANCIAL HIGHLIGHTS (unaudited) For the Quarters Ended Mar. 31, Dec. 31, Sept. 30, June 30, Mar. 31, (Dollars in thousands, except per share amounts) Average Yields (taxable equivalent basis) Assets: Residential real estate loans 5.19% 5.17% 5.22% 5.38% 5.47% Commercial and other loans 5.31% 5.19% 5.26% 5.37% 5.47% Consumer loans 3.99% 4.06% 4.15% 4.19% 4.29% Total loans 5.05% 4.99% 5.06% 5.17% 5.27% Cash, federal funds sold and other short-term investments 0.23% 0.19% 0.28% 0.27% 0.26% FHLBB stock –% –% –% –% –% Taxable debt securities 4.10% 4.10% 4.19% 4.21% 4.45% Nontaxable debt securities 5.89% 5.74% 5.73% 5.80% 5.86% Corporate stocks 6.05% 5.68% 7.02% 5.40% 6.15% Total securities 4.33% 4.30% 4.38% 4.37% 4.59% Total interest-earning assets 4.72% 4.70% 4.76% 4.83% 4.93% Liabilities: NOW accounts 0.13% 0.18% 0.19% 0.17% 0.18% Money market accounts 0.61% 0.82% 0.91% 0.98% 1.55% Savings accounts 0.18% 0.22% 0.25% 0.26% 0.40% Time deposits 2.13% 2.52% 2.74% 3.06% 3.30% FHLBB advances 4.26% 4.35% 4.18% 4.11% 3.81% Junior subordinated debentures 7.75% 5.33% 6.56% 5.82% 5.89% Other 4.66% 4.68% 4.71% 4.70% 4.22% Total interest-bearing liabilities 2.17% 2.40% 2.54% 2.66% 2.83% Interest rate spread (taxable equivalent basis) 2.55% 2.30% 2.22% 2.17% 2.10% Net interest margin (taxable equivalent basis) 2.78% 2.56% 2.51% 2.45% 2.39% Washington Trust Bancorp, Inc. and Subsidiaries SELECTED FINANCIAL HIGHLIGHTS (unaudited) Period End Balances At (Dollars in thousands) 3/31/2010 12/31/2009 9/30/2009 6/30/2009 3/31/2009 Loans Commercial: Mortgages $ Construction and development Other Total commercial Residential: Mortgages Homeowner construction Total residential real estate Consumer: Home equity lines Home equity loans Other Total consumer Total loans $ (Dollars in thousands) At March31, 2010 Commercial Real Estate Loans by Property Location Balance % of Total Rhode Island, Connecticut, Massachusetts $ % New York, New Jersey, Pennsylvania % New Hampshire % Other % Total commercial real estate loans (1) $ % (1) Commercial real estate loans consist of commercial mortgages and construction and development loans.Commercial mortgages are loans secured by income producing property. (Dollars in thousands) At March31, 2010 Residential Mortgages by Property Location Balance % of Total Rhode Island, Connecticut, Massachusetts $ % New York, Virginia, New Jersey, Maryland, Pennsylvania, District of Columbia % Ohio % California, Washington, Oregon % Colorado, Texas, New Mexico, Utah % Georgia % New Hampshire % Other % Total residential mortgages $ % Period End Balances At (Dollars in thousands) 3/31/2010 12/31/2009 9/30/2009 6/30/2009 3/31/2009 Deposits Demand deposits $ NOW accounts Money market accounts Savings accounts Time deposits Total deposits $ Out-of-market brokered certificates of deposits included in time deposits $ In-market deposits, excluding out of market brokered certificates of deposit $ Washington Trust Bancorp, Inc. and Subsidiaries SELECTED FINANCIAL HIGHLIGHTS (unaudited) (Dollars in thousands) At March31, 2010 Amortized Unrealized Unrealized Fair Securities Available for Sale Cost (1) Gains Losses Value Obligations of U.S. government-sponsored enterprises $ $ $ ) $ Mortgage-backed securities issued by U.S. government agencies and U.S. government-sponsored enterprises ) States and political subdivisions ) Trust preferred securities: Individual name issuers − ) Collateralized debt obligations − ) Corporate bonds − Common stocks − Perpetual preferred stocks ) Total securities available for sale $ $ $ ) $ (Dollars in thousands) At December31, 2009 Amortized Unrealized Unrealized Fair Securities Available for Sale Cost (1) Gains Losses Value Obligations of U.S. government-sponsored enterprises $ $ $ − $ Mortgage-backed securities issued by U.S. government agencies and U.S. government-sponsored enterprises ) States and political subdivisions ) Trust preferred securities: Individual name issuers − ) Collateralized debt obligations − ) Corporate bonds − Common stocks − Perpetual preferred stocks ) Total securities available for sale $ $ $ ) $ (1) Net of other-than-temporary impairment losses recognized in earnings. Washington Trust Bancorp, Inc. and Subsidiaries SELECTED FINANCIAL HIGHLIGHTS (unaudited) The following is supplemental information concerning trust preferred investment securities: At March 31, 2010 Credit Rating Amortized Unrealized Fair (Dollars in thousands) Moody’s S&P (b) Cost (a) Gains Losses Value Trust preferred securities: Individual name issuers (c): JPMorgan Chase & Co. A2 BBB+ $ – Bank of America Corporation Baa3 BB – Wells Fargo & Company Baa1/Baa2 A- – SunTrust Banks, Inc. Baa3 BB – Northern Trust Corporation A3 A- – State Street Corporation A3 BBB+ – Huntington Bancshares Incorporated Ba1 B – Total individual name issuers – Collateralized debt obligations (CDO): Tropic CDO 1, tranche A4L (d) Ca – Preferred Term Securities [PreTSL] XXV, tranche C1 (e) Ca – 85 Total collateralized debt obligations – Total trust preferred securities $ – (a) Net of other-than-temporary impairment losses recognized in earnings. (b) Standard & Poor’s (“S&P”). (c) Consists of various series of trust preferred securities issued by seven corporate financial institutions. (d) This investment security is not rated by S&P.As of March31, 2010, 16 of the 38 pooled institutions have invoked their original contractual right to defer interest payments.This investment security was placed on nonaccrual status as of March31, 2009.During the quarter ended March31, 2009, an adverse change occurred in the expected cash flows for this instrument indicating that, based on cash flow forecasts with regard to timing of deferrals and potential future recovery of deferred payments, default rates, and other matters, the Corporation will not receive all contractual amounts due under the instrument and will not recover the entire cost basis of the security.The Corporation had concluded that these conditions warranted a conclusion of other-than-temporary impairment for this holding as of March31, 2009 and recognized credit-related impairment losses of $1.4million in earnings in the first quarter of 2009. (e) This investment security is not rated by S&P. As of March31, 2010, 20 of the 73 pooled institutions have invoked their original contractual right to defer interest payments.In the fourth quarter of 2008, the tranche held by Washington Trust began deferring interest payments until future periods.This investment security was placed on nonaccrual status as of December31, 2008.During the quarter ended September30, 2009, an adverse change occurred in the expected cash flows for this instrument indicating that, based on cash flow forecasts with regard to timing of deferrals and potential future recovery of deferred payments, default rates, and other matters, Washington Trust will not receive all contractual amounts due under the instrument and will not recover the entire cost basis of the security.The Corporation had concluded that these conditions warrant a conclusion of other-than-temporary impairment for this holding as of September30, 2009 and recognized credit-related impairment losses of $467thousand in earnings in the third quarter of 2009.During the quarter ended December31, 2009, the Corporation recognized additional credit-related impairment losses on this security of $679thousand.The analysis of the expected cash flows for this security as of March31, 2010 resulted in an additional credit-related impairment loss of $63thousand being recognized in earnings in the first quarter of 2010. Washington Trust Bancorp, Inc. and Subsidiaries SELECTED FINANCIAL HIGHLIGHTS (unaudited) (Dollars in thousands) For the Quarters Ended Mar. 31, Dec. 31, Sept. 30, June 30, Mar. 31, Asset Quality Data Allowance for Loan Losses Balance at beginning of period $ Provision charged to earnings Charge-offs ) Recoveries 86 18 36 99 Balance at end of period $ Net Loan Charge-Offs Commercial: Mortgages $ $ $ ) $ $ Construction and development – Other Residential: Mortgages 29 32 Homeowner construction – Consumer 69 42 64 11 85 Total $ Washington Trust Bancorp, Inc. and Subsidiaries SELECTED FINANCIAL HIGHLIGHTS (unaudited) (Dollars in thousands) Mar. 31, Dec. 31, Sept. 30, June 30, Mar. 31, Asset Quality Data Past Due Loans Loans 30–59 Days Past Due Commercial real estate $ Other commercial loans Residential mortgages Consumer loans Loans 30–59 days past due $ Loans 60–89 Days Past Due Commercial real estate $ Other commercial loans Residential mortgages Consumer loans 39 44 – Loans 60-89 days past due $ Loans 90 Days or more Past Due Commercial real estate $ Other commercial loans Residential mortgages Consumer loans 2 7 Loans 90 days or more past due $ Total Past Due Loans Commercial real estate $ Other commercial loans Residential mortgages Consumer loans Total past due loans $ Washington Trust Bancorp, Inc. and Subsidiaries SELECTED FINANCIAL HIGHLIGHTS (unaudited) (Dollars in thousands) Mar. 31, Dec. 31, Sept. 30, June 30, Mar. 31, Asset Quality Data Nonperforming Assets Commercial mortgages $ Commercial construction and development – Other commercial Residential real estate mortgages Consumer Total nonaccrual loans $ Nonaccrual investment securities Property acquired through foreclosure or repossession Total nonperforming assets $ Total past due loans to total loans % Nonperforming assets to total assets % Nonaccrual loans to total loans % Allowance for loan losses to nonaccrual loans % Allowance for loan losses to total loans % Troubled Debt Restructured Loans Accruing troubled debt restructured loans Commercial mortgages $ – Other commercial 59 Residential real estate mortgages Consumer Accruing troubled debt restructured loans Nonaccrual troubled debt restructured loans Other commercial 86 Residential real estate mortgages – Consumer 44 45 7 – 7 Nonaccrual troubled debt restructured loans 93 Total troubled debt restructured loans $ The following tables present average balance and interest rate information.Tax-exempt income is converted to a fully taxable equivalent basis using the statutory federal income tax rate adjusted for applicable state income taxes, net of the related federal tax benefit.For dividends on corporate stocks, the 70% federal dividends received deduction is also used in the calculation of tax equivalency.Unrealized gains (losses) on available for sale securities are excluded from the average balance and yield calculations.Nonaccrual and renegotiated loans, as well as interest earned on these loans (to the extent recognized in the Consolidated Statements of Income) are included in amounts presented for loans. Washington Trust Bancorp, Inc. and Subsidiaries CONSOLIDATED AVERAGE BALANCE SHEETS (unaudited) Three months ended March31, Average Yield/ Average Yield/ (Dollars in thousands) Balance Interest Rate Balance Interest Rate Assets Commercial and other loans $ $ % $ $ % Residential real estate loans % % Consumer loans % % Total loans % % Cash, federal funds sold and other short-term investments 21 % 17 % FHLBB stock – –
